19 F.3d 1435
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jimmy E. WHITE, Defendant-Appellant.
No. 93-5929.
United States Court of Appeals, Sixth Circuit.
March 21, 1994.

1
Before:  KEITH and BATCHELDER, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
Jimmy E. White appeals his sentence of eighty-seven months of imprisonment, imposed following his plea of guilty to one count of possession with intent to distribute marijuana in violation of 21 U.S.C. Sec. 841(a)(1), one count of possession and use of a firearm in relation to a drug trafficking crime in violation of 18 U.S.C. Sec. 924(c)(1), and one count of possession of an unregistered firearm in violation of 26 U.S.C. Secs. 5841, 5861(d) and 5871.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Counsel for both parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon review, we determine that the district court properly sentenced White.  18 U.S.C. Sec. 924(c)(1) clearly provides that White's sentence on count two had to be imposed consecutively to "any other term of imprisonment," including the sentences imposed on counts one and three.  Therefore, the district court could not have imposed concurrent sentences for counts two and three.


4
Accordingly, we affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation